DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September, 2021 has been entered.

                                              Response to Amendment
After Non-Final amendment filed on 22 September, 2021 has been entered.
Claims 1-4, 6-11, 13-18, 20-22 and 24 has been amended.   
 Claims 5, 12, 19 and 23 have been currently canceled.
No claim has been newly added. 
           Therefore, claims 1-4, 6-11, 13-18, 20-22 and 24 are now pending in this application.



              Response to Arguments
Applicant’s submission filed on 22 September, 2021 with respect to claims 1-4, 6-11, 13-18, 20-22 and 24 have been fully considered. The rejections under 35 U.S.C. § 103 have been withdrawn due to Applicant's amendments filed on 09/22/2021.

                                              Allowable Subject Matter
An examiner’s amendment appears below. Claims 1, 4, 8, 11, 15 and 18 as amended. Claims 1-4, 6-11, 13-18, 20-22 and 24 have been allowed over the prior art of records. These claims are renumbered on allowance as claims 1-20.      

                                           EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given over the telephone of Attorney Thomas W. Kelton (54,214) on 26 January, 2022.
The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.



claims 1, 4, 8, 11, 15 and 18 as follows:
Claim 1: (Currently Amended) A method comprising:
requesting, from an object storage that stores objects that back a file system, a first listing of namespace object keys each of which begins with a first object key by setting a list parameter as a root inode object key, wherein the object storage stores inode metadata of the file system as inode objects and hierarchical namespace encoding of the file system as namespace objects according to a flat namespace;
updating a structure based, at least in part, on the namespace object keys in the first listing, wherein the structure indicates a namespace hierarchy for the file system;
for each of the namespace object keys in the first listing, 
retrieving 
determining a second object key from the namespace object identified by the first object key; 
setting the list parameter to the second object key; and
traversing the namespace hierarchy, including requesting from the object storage a second listing of namespace object keys, wherein each namespace object key in the second listing begins with the second object key; 
constructing the namespace hierarchy, including updating the structure based, at least in part, on the namespace object keys in the second listing; and
supplying the structure for presentation of the namespace hierarchy.

Claim 4: (Currently Amended) The method of claim 1, wherein each of the namespace object keys identified by the first listing of namespace object keys comprises a name of a file or file container represented by a first namespace object and an object key of a second namespace object that namespace object.

Claim 8: (Currently Amended) One or more non-transitory machine-readable media having program code for an object storage backed file system, the program code comprising instructions to:
request, from an object storage that stores objects that back a file system, a first listing of namespace object keys that each begins with a first object key by setting a list parameter as a root inode object key, wherein the object storage stores inode metadata of the file system as inode objects and hierarchical namespace encoding of the file system as namespace objects according to a flat namespace;
update a structure based, at least in part, on the namespace object keys in the first listing, wherein the structure indicates a namespace hierarchy for the file system;
for each of the namespace object keys in the first listing, 
retrieve 
determine a second object key from the namespace object identified by the first object key; 
set the list parameter to the second object key; and
traverse the namespace hierarchy, including requesting 
construct the namespace hierarchy, including updating 
supply the structure for presentation of the namespace hierarchy.

Claim 11: (Currently Amended) The non-transitory machine-readable media of claim 8, wherein each of the namespace object keys identified by the first namespace object.

Claim 15: (Currently Amended) An apparatus comprising:
a processor;
a network interface; and
a machine-readable medium comprising program code executable by the processor to cause the apparatus to,
request, via the network interface from an object storage that stores objects that back a file system, a first listing of namespace object keys that each begins with a first object key by setting a list parameter as a root inode object key, wherein the object storage stores inode metadata of the file system as inode objects and hierarchical namespace encoding of the file system as namespace objects according to a flat namespace;
update a structure based, at least in part, on the namespace object keys in the first listing, wherein the structure indicates a namespace hierarchy for the file system;
for each of the namespace object keys in the first listing, 
retrieve 
determine a second object key from the namespace object identified by the first object key; 
set the list parameter to the second object key; and
traverse the namespace hierarchy, including requesting 
construct the namespace hierarchy, including updating 


Claim 18: (Currently Amended) The apparatus of claim 15, wherein each of the namespace object keys identified by the first listing of namespace object keys comprises a name of a file or file container represented by a first namespace object and an object key of a second namespace object that represents a parent file container of the file or file container represented by the first namespace object[[s]].


                                                Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference John Philip MacCormick et al. (US 2005/0234951 A1) the method involves excising the range of consecutive keys from the original B-tree so as to convert the B-tree into a trimmed tree. The excised range of consecutive keys are stored to form an extracted tree. The values of the keys of the extracted tree are then changed to form a modified extract tree, after which the modified extract tree is inserted into the trimmed tree to form a final B-tree.
Prior art reference Alexandros Lee Edward Lowry et al. (US 2010/0036870 A1) the method involves recognizing a namespace root object declaration at a root of project hierarchy, and recognizing another namespace root object declaration. Objects declared under the former namespace root object declaration of the project hierarchy are supported within a namespace. Objects declared under the latter namespace root object declaration of another project hierarchy are supported within another namespace. 
Prior art reference Hong Yeon Kim et al. (US 7694103 B1) the system has a client to access a file system, transmit a command to an object-based storage device (OSD), and to access a metadata server (MDS). A network transfers data between the client, MDS and the OSD. The OSD analyzes a command from the client, and performs corresponding operations of the command. The MDS stores and manages metadata for controlling a direct access to a preset file from the client to the OSD.
Prior art reference Arnon Kanfi et al. (US 2013/0339406 A1) The method involves obtaining a parent key indicative of an identifier of a direct parent directory requested for hosting a file system object in response to receiving a request for creating the object. A target page corresponding to the direct parent key is located within a set of global directory object (GDO) pages. An object key indicative of the object is created corresponding to the same target page for enabling accommodation of an object metadata record on the target page, where the record comprise metadata parameters related to the object.

After further consideration of the prior art of records references, it appears that the prior art of records references fail to explicitly disclose “updating a structure based, at least in part, on the namespace object keys in the first listing, wherein the structure indicates a namespace hierarchy for the file system; for each of the namespace object keys in the first listing, retrieving from the object storage a namespace object identified by the first object key; determining a second object key from the namespace object identified by the first object key; setting the list parameter to the second object key; and traversing the namespace hierarchy, including requesting from the object storage a second listing of namespace object keys, wherein each namespace object key in the second listing begins with the second object key; constructing the namespace hierarchy, including updating the structure based, at least in part, on the namespace object keys in the second listing”, as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claim 8 and 15, result in a combination of elements that is both novel and unobvious over the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        01/26/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162